UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-10093 Golf Rounds.com, Inc. (Exact name of registrant as specified in its charter) Delaware 59-1224913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 111 Village Parkway, Building #2, Marietta, Georgia 30067 (Address of principal executive offices) (Zip Code) 770-951-0984 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of July 13, 2012, the issuer had 3,567,377 shares of common stock, par value $.01 per share, outstanding. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes RNo £ TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Operations F-2 Condensed Consolidated Statement of Stockholders’ Equity (Deficiency) F-3 Condensed Consolidated Statements of Cash Flows F-4 Notes to Condensed Consolidated Financial Statements F-5 - F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T. Controls and Procedures 7 PART II — OTHER INFORMATION Item 1. Legal Proceedings* Item 1A. Risk Factors* Item 2. Unregistered Sales of Equity Securities and Use of Proceeds* Item 3. Defaults Upon Senior Securities* Item 4. Submission of Matters to a Vote of Security Holders* Item 5. Other Information* Item 6. Exhibits 8 SIGNATURES 9 EXHIBIT INDEX Exhibit 31.1 Exhibit 32.1 * Omitted in accordance with the instruction to Part II of Form 10-Q because the item is inapplicable or the answer to the item is negative. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GOLF ROUNDS.COM, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) May 31, August 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses Total current assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Current liabilities: Accounts payable and accrued expenses (including $33,300 and $7,700 due to related parties, respectively) $ $ Total current liabilities Stockholders’ equity (deficiency): Common stock, $0.01 par value; 12,000,000 shares authorized, 3,567,377 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficiency) ) Total liabilities and stockholders’ equity (deficiency) $ $ See accompanying notes to condensed consolidated financial statements. F-1 GOLF ROUNDS.COM, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended May 31, 2012 May 31, 2011 May 31, 2012 May 31, 2011 Expenses: General, administrative and other $ Total operating expenses Loss from operations ) Other income: Interest income 5 11 30 Total other income 5 11 30 Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to condensed consolidated financial statements. F-2 GOLF ROUNDS.COM, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE NINE MONTHS ENDED MAY 31, 2012 (Unaudited) Total Additional Stockholders' Common Stock Paid-In Accumulated Equity Shares Amount Capital Deficit (Deficiency) Balance, August 31, 2011 $ $ $ ) $ Net loss - - - ) ) Balance, May 31, 2012 $ $ $ ) $ ) See accompanying notes to condensed consolidated financial statements. F-3 GOLF ROUNDS.COM, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine For the Nine Months Ended Months Ended May 31, 2012 May 31, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activites: Changes in operating assets and liabilities: Decrease in prepaid expenses Increase (decrease) in accounts payable and accrued expenses ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from stock options exercised - Dividends paid to stockholders - ) Net cash used in financing activities - ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning Cash and cash equivalents - ending $ $ See accompanying notes to condensed consolidated financial statements. F-4 GOLF ROUNDS.COM, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 1 — BASIS OF PRESENTATION (A) Interim Financial Statements The accompanying unaudited condensed consolidated balance sheet of Golf Rounds.com, Inc. and its wholly owned subsidiary, DPE Acquisition Corp. (collectively, the “Company”), as of May 31, 2012, and the unaudited condensed consolidated statements of operations for the three and nine months ended May 31, 2012 and 2011, the unaudited condensed consolidated statements of cash flows for the nine months ended May 31, 2012 and 2011, and the unaudited condensed consolidated statement of stockholders’ equity (deficiency) for the nine months ended May 31, 2012 reflect all material adjustments which, in the opinion of management, are ordinary and necessary for a fair presentation of results for the interim periods.Certain information and footnote disclosures required under generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission.The Company believes that the disclosures are adequate to make the information presented not misleading.The condensed consolidated balance sheet information as of August 31, 2011 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K. These condensed consolidated financial statements should be read in conjunction with the year-end audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K/A for the year ended August 31, 2011, as filed with the Securities and Exchange Commission on March 8, 2012. The results of operations for the three and nine months ended May 31, 2012 and 2011 are not necessarily indicative of the results to be expected for the entire fiscal year or for any other period. (B) Principles of Consolidation The condensed consolidated financial statements include the accounts of Golf Rounds.com, Inc. and its wholly owned subsidiary DPE Acquisition Corp. (formed on September 2, 2003).Intercompany transactions and accounts have been eliminated in consolidation. (C) Loss Per Share Net loss per common share is based on the weighted average number of shares of common stock outstanding during each period. Common stock equivalents, including 360,000 and 520,000 stock options for the three and nine months ended May 31, 2012 and 2011, respectively, are not considered in diluted loss per share because the effect would be anti-dilutive. (D) Use of Estimates In preparing condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (E) Fair Value of Financial Instruments The carrying amounts of certain financial instruments, including cash and cash equivalents, prepaid expenses, and accounts payable and accrued expenses approximate their fair values because of the short-term maturity of these instruments. F-5 GOLF ROUNDS.COM, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 2 — GOING CONCERN The accompanying unaudited condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.During the nine months ended May 31, 2012, the Company had a net loss of $75,192, used cash in operations of $47,166, and had no revenues from operations.These factors among others indicate that the Company may be unable to continue as a going concern.The Company’s existence is dependent upon management’s ability to effect a business combination with a target business and/or obtain additional funding sources.There can be no assurance that the Company’s financing efforts will result in profitable operations or the resolution of the Company’s liquidity problems.The accompanying financial statements do not include any adjustments that might result should the Company be unable to continue as a going concern. NOTE 3 — STOCKHOLDERS’ EQUITY (DEFICIENCY) (A) Special Dividend On September 17, 2010, the Company declared a special cash dividend of $0.50 per share of common stock issued and outstanding to be paid on October21, 2010 to stockholders of record as of September30, 2010 using cash from its general funds.On October 21, 2010, the aggregate dividend paid was $1,783,689.As the Company had an accumulated deficit at the date the special dividend was paid, the special dividend was treated as a reduction of additional paid-in capital. (B) Common Stock On September 27, 2010, proceeds of $39,600 were received by the Company and an aggregate of 120,000 shares were issued as a result of stock options exercised by a director. (C) Stock Options A summary of the Company’s stock option activity during the nine months ended May 31, 2012 is presented below: Weighted Weighted Average Average Remaining Aggregate No. of Exercise Contractual Intrinsic Shares Price Term Value Balance outstanding at August 31, 2011 $ Granted - Exercised - Forfeited - Expired ) $ Balance outstanding at May 31, 2012 $ $
